DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2016/0379831) (“Yeo”), Reboh et al. (US 2019/0207016) (“Reboh”), and Ching et al. (US 2017/0025313) (“Ching”). 

Yeo does not disclose a second GAA FET, two or more cap layers. 
However, figure 22 of Reboh discloses a second GAA (“gate electrode 205 described here is a gate-all-around electrode”, par [0121]) FET (“material may be a semiconductor doped according to whether it is wished to form an nMOS or a pMOS transistor”, par [0095]).
Reboh does not disclose two or more cap layers. 
However, fig. 13B of Ching discloses two (650, 660) or more cap layers (650, 660).
Therefore, it would have been obvious to one of ordinary skill in the art to form the PMOS device of Yeo with the gate-all-around electrode as taught in Reboh in order to provide better electrical control over the channel, allowing more effective suppression of "off-state" leakage current.  See par [0121] of Reboh. 

With regard to claim 2, figures 15A and 18 of Yeo discloses that the channels include nanosheets 302, and wherein the base structure (20, 24) includes an isolator layer 24 disposed on a substrate 20.
With regard to claim 11, figures 15A and 18 of Yeo discloses that the first GAA FET device 300 includes an n-type FET (nFET) 300 and the second FET device 400 includes a p-type FET (pFET) 400.
Yeo does not disclose a second GAA FET. 
However, figure 22 of Reboh discloses a second GAA (“gate electrode 205 described here is a gate-all-around electrode”, par [0121]) FET (“material may be a semiconductor doped according to whether it is wished to form an nMOS or a pMOS transistor”, par [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the PMOS device of Yeo with the gate-all-around electrode as taught in Reboh in order to provide better electrical control over the channel, allowing more effective suppression of "off-state" leakage current.  See par [0121] of Reboh.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2016/0379831) (“Yeo”), Reboh et al. (US 2019/0207016) (“Reboh”), Ching et al. (US 2017/0025313) (“Ching”), and Chen et al. (US 9,660,033) (“Chen”).

However, figure 11C of Chen discloses that the scavenging metal layer 1102 is disposed between barrier layers 1006 of a scavenging metal stack (1102, 1024).
Therefore, it would have been obvious to one of ordinary skill in the art to form the multi-gate field effect transistor of Yeo with the capping layer as taught in Chen in order to uniformly scaling down the interfacial layer, the equivalent oxide thickness (EOT) of the dielectric stack can be improved, and the flat band voltage Vfb and/or threshold voltage Vt may be uniformly tuned, which in turn can improve overall device performance.  See col. 17 ll. 58-62 of Chen. 
With regard to claim 4, Yeo and Reboh do not disclose removing the scavenging metal layer; performing a dual work function metal deposition process; and forming a gate electrode.
However, figures 9C, 11C, and 15 of Chen discloses removing (“after the scavenging process is performed, the scavenging metal layer 1102 may be removed by using a suitable etching process”, col. 16 ll. 52-54) the scavenging metal layer 1102; performing a dual work function metal deposition process (“the gate metal layer 1508 may provide an N-type or P-type work function”, col. 17 ll. 19-20); and forming a gate electrode 1508.
Therefore, it would have been obvious to one of ordinary skill in the art to form the multi-gate field effect transistor of Yeo with the process of Chen in order to uniformly scaling down the interfacial layer, the equivalent oxide thickness (EOT) of the dielectric stack can be improved, and the flat band voltage Vfb and/or threshold voltage Vt may .

Allowable Subject Matter
Claims 5-10 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 5 is that Yeo, Reboh, Ching, and Chen do not disclose forming a dipole layer on a dielectric layer, and a first barrier layer on the dipole layer; forming a sacrificial layer on the first barrier layer, and a patterning cap layer on the sacrificial layer; processing the first and second regions to remove the patterning cap layer from the first and second regions, and to remove the sacrificial layer, the dipole layer and the first barrier layer from the second region. 
The primary reason for the allowance of claim 9 is that Yeo, Reboh, Ching, and Chen do not disclose forming a dipole layer on a dielectric layer; forming, on the dipole layer, a sacrificial stack including a first barrier layer, a sacrificial layer formed on the first barrier layer, and a patterning cap layer formed on the sacrificial layer; processing the first and second regions to remove the patterning cap layer and the sacrificial layer of the sacrificial stack from the first region, and to remove the sacrificial stack and the dipole layer from the second region; and driving the dipole layer into the dielectric layer in the first region, forming a second barrier layer on the dielectric layer in the second region, wherein the; forming a scavenging metal layer is formed on the first barrier layer .

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above.  Claims 2-4 and 11 depend on claim 1 and remain rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        5/22/2021